HORTON, J.,
dissenting: The majority overcomes the strong presumption of arbitrability by finding “most forceful evidence of a purpose to exclude the claim from arbitration,” Appeal of AFSCME Local 3657, 141 N.H. 291, 293, 681 A.2d 100, 102 (1996), resulting in “positive assurance” that the claim of the Manchester Police Patrolman’s Association was not arbitrable. Id. This holding is based on the majority’s interpretation of the “Prior Benefits and Preservation of Rights” clause found in Article 4 of the collective bargaining agreement (CBA) between the parties. Since I do not interpret this clause in the same way, I do not think that “positive assurance” exists. Thus I would affirm the New Hampshire Public Employee Labor Relations Board in its arbitration order.
I would read Article 4 in the context of the CBA with the following considerations.
The petitioner argues that the second sentence of Article 4 is an express provision excluding the respondent’s grievance from arbitration. The petitioner contends that the change to the grievance proceedings was done to make the disciplinary process more efficient and, therefore, grievances concerning the change are not subject to arbitration. The respondent interprets Article 4 to allow unilateral changes by the commission only if the changes do not eliminate prior rights or benefits of its members. The respondent argues that a hearing before a disciplinary hearing board constituted a prior right and, therefore, it is entitled to arbitration under the grievance provision of the CBA. Additionally, the respondent asserts that Article 4 of the CBA contains no express provision excluding topics from arbitration.
Article 7 of the CBA provides that grievances are arbitrable, and defines a grievance as “a claim or dispute arising out of the application or interpretation of this Agreement, under express provisions of the Agreement.” The first sentence of Article 4 states that previously established policies of the Commission relating to conditions of employment shall not be diminished or terminated unless a specific modification is made to the CBA. The CBA thus preserves previously established policies concerning conditions of employment.
*391The parties do not dispute that prior to the change in the standard operating procedure for disciplinary action, an officer facing discipline had the opportunity to be heard before a disciplinary hearing board. In order for that prior policy to be a right preserved by the first sentence of Article 4, and hence for a dispute concerning that policy to be a grievance subject to arbitration, Article 4 requires the policy to be one affecting the terms and conditions of employment. In Appeal of the State of New Hampshire, 138 N.H. 716, 647 A.2d 1302 (1994), the employer and union disputed whether a proposal that “[t]he employer may discipline for just cause” was subject to mandatory bargaining. Addressing the question whether the discipline proposal primarily affected the terms and '‘‘conditions of employment, we observed that “[discipline unquestionably affects employee welfare by influencing attitudes, productivity, longevity, safety, as well as other aspects of employment.” Appeal of State of N.H., 138 N.H. at 723, 647 A.2d at 1307. We stated that disciplinary policy has a significant effect on terms and conditions of employment. See id. at 723-24, 647 A.2d at 1307. Our observations concerning the effects of disciplinary policy on terms and conditions of employment apply with equal force to the policy change in this case. The prospect that an officer facing discipline would have his rights adjudicated by the chief of police rather than a hearing board is equally as important to employee welfare as the standard under which discipline is imposed. The disciplinary policy change, therefore, is one affecting the terms and conditions of employment.
The second sentence of Article 4 permits, without grievance, the modification of policies, rules, practices, and working conditions in the interest of efficiency. The exception, however, is far too broad to constitute either express language excluding from arbitration, or the most forceful evidence of an intent to exclude from arbitration, this particular dispute. See Appeal of Westmoreland School Bd., 132 N.H. 103, 105-06, 564 A.2d 419, 420-21 (1989) (express provision must exclude particular grievance from arbitration).
The second sentence of Article 4 resembles an exception that was deemed insufficient to overcome the presumption of arbitrability in the seminal case of United Steelworkers of America, v. Warrior & Gulf Navigation Co., 363 U.S. 574 (1960). In that case, a CBA provided that differences between the employer and union concerning the CBA’s terms, as well as disputes over “any local trouble of any kind,” were subject to a grievance procedure. United Steelworkers of America, 363 U.S. at 576. The agreement contained an exception providing that “matters which are strictly a function of management shall not be subject to arbitration.” Id. A labor dispute *392arose after management “contracted-out” work and laid off workers. The employer refused arbitration and the union brought suit to compel it. The trial court held that “contracting-out” work was a “function of management” and thus the dispute was not arbitrable. The circuit court of appeals affirmed.
Reversing, the Supreme Court found nothing specific in the CBA to indicate that the parties intended to exclude from arbitration disputes concerning “contracting-out” of work. The court reasoned that “[i]n the absence of any express provision excluding a particular grievance from arbitration, we think only the most forceful evidence of a purpose to exclude the claim from arbitration can prevail, particularly where, as here, the exclusion clause is vague and the arbitration clause quite broad.” Id. at 584-85. In concluding that the “function of management” exception was vague, the Court observed that
“[s]trictly a function of management” might be thought to refer to any practice of management in which, under particular circumstances prescribed by the agreement, it is permitted to indulge. But if courts, in order to determine arbitrability, were allowed to determine what is permitted and what is not, the arbitration clause would be swallowed up by the exception.
Id. at 584.
Similarly here, almost any policy change might be thought to refer in some sense to the concept of efficiency, and consequently policies affecting terms and conditions of employment could be diminished or terminated by management without specific modification to the CBA and without threat of grievance. Thus, Article 4’s primary purpose of preserving prior policies that have not been specifically changed in the CBA would be swallowed by the efficiency exception.
The parties did not include in the CBA an express arbitration exclusion applicable to disputes over disciplinary procedure, which they could have done had they so intended. I question whether the parties intended the efficiency exception to be read so broadly as to apply to the dispute in this case. Where language excluding subject matter from arbitration is so general, broad, or vague that this court is unable to say with positive assurance that a particular dispute is not arbitrable under the CBA, this court should fall back on the strong presumption of arbitrability imposed by law. See Appeal of Town of Bedford, 142 N.H. 637, 640, 706 A.2d 680, 682-83 (1998) (doubt should be resolved in favor of arbitration); Western Iowa Pork Co. v. National Bro. Pack. & Dairy Wkrs., 366 F.2d 275, 278 *393(8th Cir. 1966) (any ambiguity created by broad and general exception must be resolved in favor of arbitration).